Name: Decision (EU) 2018/547 of the European Central Bank of 27 March 2018 nominating heads of work units to adopt delegated own funds decisions (ECB/2018/11)
 Type: Decision
 Subject Matter: European Union law;  EU institutions and European civil service;  management;  free movement of capital;  financial institutions and credit
 Date Published: 2018-04-06

 6.4.2018 EN Official Journal of the European Union L 90/110 DECISION (EU) 2018/547 OF THE EUROPEAN CENTRAL BANK of 27 March 2018 nominating heads of work units to adopt delegated own funds decisions (ECB/2018/11) THE EXECUTIVE BOARD OF THE EUROPEAN CENTRAL BANK, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Statute of the European System of Central Banks and of the European Central Bank, and in particular Article 11.6 thereof, Having regard to Decision (EU) 2017/933 of the European Central Bank of 16 November 2016 on a general framework for delegating decision-making powers for legal instruments related to supervisory tasks (ECB/2016/40) (1), and in particular Articles 4 and 5 thereof, Having regard to Decision (EU) 2018/546 of the European Central Bank of 15 March 2018 on delegation of the power to adopt own funds decisions (ECB/2018/10) (2), and in particular Article 2 thereof, Having regard to Decision ECB/2004/2 of 19 February 2004 adopting the Rules of Procedure of the European Central Bank (3), and in particular Article 10 thereof, Whereas: (1) To address the considerable number of decisions that the European Central Bank (ECB) is to adopt for the performance of its supervisory tasks, a procedure for the adoption of specific delegated decisions has been established. (2) A delegation decision is effective upon the adoption of a decision by the Executive Board nominating one or more heads of work units to take decisions on the basis of that delegation decision. (3) The importance of the delegation decision and the number of addressees to whom delegated decisions need to be sent should be taken into account by the Executive Board in nominating heads of work units. (4) The Chair of the Supervisory Board has been consulted on the heads of work units to whom the power to adopt own funds decisions should be delegated, HAS ADOPTED THIS DECISION: Article 1 Delegated own funds decisions Delegated decisions pursuant to Article 2 of Decision (EU) 2018/546 (ECB/2018/10) shall be adopted by one of the following heads of work units: (a) the Director-General of Directorate-General Microprudential Supervision I, if supervision of the relevant supervised entity or group is carried out by Directorate-General Microprudential Supervision I; (b) the Director-General of Directorate-General Microprudential Supervision II, if supervision of the relevant supervised entity or group is carried out by Directorate-General Microprudential Supervision II; or (c) if a Director-General is unavailable, their Deputy Director-General. Article 2 Entry into force This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Frankfurt am Main, 27 March 2018. The President of the ECB Mario DRAGHI (1) OJ L 141, 1.6.2017, p. 14. (2) See page 105 of this Official Journal. (3) OJ L 80, 18.3.2004, p. 33.